USCA4 Appeal: 21-1893       Doc: 26        Filed: 08/12/2022     Pg: 1 of 8




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-1893


        NIRAV INGREDIENTS, INC.; ASH INGREDIENTS, INC.,

                             Plaintiffs - Appellants,

                      v.

        WELLS FARGO BANK, N.A.,

                             Defendant - Appellee,

                      and

        JOHN DOES,

                             Defendant.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Charlotte. Frank D. Whitney, District Judge. (3:20-cv-00366-FDW)


        Submitted: July 22, 2022                                       Decided: August 12, 2022


        Before THACKER, RUSHING, and HEYTENS, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: David G. Redding, Ty K. McTier, TLG LAW, Charlotte, North Carolina, for
        Appellants. Victor L. Hayslip, Birmingham, Alabama, Mignon Arrington Lunsford,
USCA4 Appeal: 21-1893      Doc: 26         Filed: 08/12/2022    Pg: 2 of 8




        BURR & FORMAN LLP, Raleigh, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 21-1893      Doc: 26         Filed: 08/12/2022      Pg: 3 of 8




        PER CURIAM:

               Nirav Ingredients, Inc. (“Nirav”), appeals the district court’s order granting in part

        Wells Fargo Bank, N.A.’s (“Wells Fargo”) motion to dismiss and its order granting Wells

        Fargo’s motion for summary judgment. 1 We affirm the district court’s orders.

               We review de novo a district court’s order granting a motion to dismiss under Fed.

        R. Civ. P. 12(b)(6), “accept[ing] the factual allegations of the complaint as true and

        constru[ing] them in the light most favorable to the nonmoving party.” Rockville Cars,

        LLC v. City of Rockville, 891 F.3d 141, 145 (4th Cir. 2018). To survive a motion to dismiss,

        “a complaint must contain sufficient factual matter, accepted as true, to state a claim to

        relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal

        quotation marks omitted). In other words, “a plaintiff must provide sufficient detail to

        show that [it] has a more-than-conceivable chance of success on the merits.” Upstate

        Forever v. Kinder Morgan Energy Partners, L.P., 887 F.3d 637, 645 (4th Cir. 2018)

        (cleaned up), vacated on other grounds, 140 S. Ct. 2736 (2020).

               Because this case was brought under the district court’s diversity jurisdiction, we

        must apply North Carolina law as it was determined, or as we predict it would be

        determined, by the highest court of North Carolina. Young v. Equinor USA Onshore

        Props., Inc., 982 F.3d 201, 206 (4th Cir. 2020). “[W]here the state’s highest court has



               1
                 Although a second party, Ash Ingredients, Inc. (“Ash”), is also listed as an
        appellant, it does not seek to challenge the dismissal of its claims against the John Doe(s)
        defendant(s), and its corporate representative clarified in his deposition that Ash has no
        claims against Wells Fargo in this litigation.

                                                     3
USCA4 Appeal: 21-1893      Doc: 26         Filed: 08/12/2022      Pg: 4 of 8




        spoken neither directly nor indirectly on the particular issue before us,” decisions from the

        state’s intermediate appellate courts “constitute the next best indicia of what state law is,

        although such decisions may be disregarded if the federal court is convinced by other

        persuasive data that the highest court of the state would decide otherwise.” McKiver v.

        Murphy-Brown, LLC, 980 F.3d 937, 964 (4th Cir. 2020) (cleaned up).

               “[S]tate laws that conflict with federal law are without effect.” Altria Grp., Inc. v.

        Good, 555 U.S. 70, 76 (2008) (internal quotation marks omitted). We have determined

        that Subpart B of Regulation J of the Federal Reserve Board, which incorporates Article

        4A of the Uniform Commercial Code (“UCC”) and governs wire transfers, preempts state

        law. 2 Donmar Enters., Inc. v. S. Nat’l Bank of N.C., 64 F.3d 944, 949 (4th Cir. 1995). This

        is because the Federal Reserve sought “a uniform and comprehensive national regulation

        of Fedwire transfers.” Id. Thus, if a bank complied with the regulation, “any liability

        founded on state law of negligence or wrongful payment would necessarily be in conflict

        with the federal regulations and is pre-empted.” Id.

               Applying this standard, we have reiterated that a plaintiff’s claim that a bank

        credited a wire to the correct account number but the wrong named beneficiary is

        preempted by Regulation J. Eisenberg v. Wachovia Bank, N.A., 301 F.3d 220, 223 (4th

        Cir. 2002). That is the situation here—Ash correctly identified the K.P. account number




               North Carolina has also adopted Article 4A. See N.C. Gen. Stat. §§ 25-4A-102,
               2

        25-4A-207(d) (2021).

                                                     4
USCA4 Appeal: 21-1893       Doc: 26         Filed: 08/12/2022      Pg: 5 of 8




        in its wire transfer but listed Nirav, not the Hacker, as the beneficiary. Accordingly, the

        district court correctly rejected any state law claim based on the wires. 3

               Turning to Nirav’s UCC claim, Article 4A contains detailed provisions on the

        obligations and rights surrounding wire transfers. Article 4A identifies three parties to a

        wire transfer—the beneficiary, the originator, and the bank. N.C. Gen. Stat. § 25-4A-

        104(a) (2021). The UCC defines the beneficiary as “the person to be paid by the

        beneficiary’s bank.” N.C. Gen. Stat. § 25-4A-103(a)(2) (2021).

               While Nirav argues that it is an intended beneficiary because Ash intended to pay it

        and not the Hacker, this argument is foreclosed by the UCC. In the situation presented

        here, where the account number and name on the wire transfer identify different persons,

        “if the beneficiary’s bank does not know that the name and number refer to different

        persons, it may rely on the number as the proper identification of the beneficiary of the

        order.” N.C. Gen. Stat. § 25-4A-207(b)(1) (2021). And as explained in the commentary:

               The processing of the order by the beneficiary’s bank and the crediting of the
               beneficiary’s account are done by use of the identifying or bank account
               number without human reading of the payment order itself. The process is
               comparable to that used in automated payment of checks. The standard
               format, however, may also allow the inclusion of the name of the beneficiary
               and other information which can be useful to the beneficiary’s bank and the
               beneficiary but which plays no part in the process of payment. . . .
               Subsection(b) allows banks to utilize automated processing by allowing
               banks to act on the basis of the number without regard to the name if the bank
               does not know that the name and number refer to different persons.




               3
                We discern no error in the district court applying these principles to find both the
        negligence and unfair trade practice claims preempted.

                                                      5
USCA4 Appeal: 21-1893      Doc: 26         Filed: 08/12/2022      Pg: 6 of 8




        N.C. Gen. Stat. § 25-4A-207, cmt. 2 (2021). Moreover, the UCC states that if a mismatch

        occurs between the account number and the beneficiary, it is the originator—Ash, not

        Nirav—that has the right to recover against the bank. N.C. Gen. Stat. § 25-4A-207(d)

        (2021). Thus, the district court correctly concluded that Nirav could not bring a UCC claim

        against Wells Fargo. Accordingly, we affirm the district court’s order granting in part

        Wells Fargo’s motion to dismiss.

               We review the district court’s summary judgment ruling de novo, “applying the

        same legal standards as the district court and viewing all facts and reasonable inferences in

        the light most favorable to the nonmoving party.” Ballengee v. CBS Broad., Inc., 968 F.3d

        344, 349 (4th Cir. 2020). “Summary judgment is warranted ‘if the movant shows that there

        is no genuine dispute as to any material fact and the movant is entitled to judgment as a

        matter of law.’” Id. (quoting Fed. R. Civ. P. 56(a)). “A genuine question of material fact

        exists where, after reviewing the record as a whole, a court finds that a reasonable jury

        could return a verdict for the nonmoving party.”         J.D. ex rel. Doherty v. Colonial

        Williamsburg Found., 925 F.3d 663, 669 (4th Cir. 2019) (internal quotation marks

        omitted). In conducting this inquiry, courts may not “weigh conflicting evidence or make

        credibility determinations.” Id. But “the nonmoving party must rely on more than

        conclusory allegations, mere speculation, the building of one inference upon another, or

        the mere existence of a scintilla of evidence.” Humphreys & Partners Architects, L.P. v.

        Lessard Design, Inc., 790 F.3d 532, 540 (4th Cir. 2015) (internal quotation marks omitted).

               Nirav’s negligence claim, after applying the preemption principles, was limited to

        Wells Fargo’s opening and maintenance of the K.P. account. “Under North Carolina law,

                                                     6
USCA4 Appeal: 21-1893      Doc: 26         Filed: 08/12/2022      Pg: 7 of 8




        negligence is the failure to exercise proper care in the performance of a legal duty owed by

        a defendant to a plaintiff under the circumstances.” Eisenberg, 301 F.3d at 224 (cleaned

        up). While the district court offered several reasons for why summary judgment was

        appropriate, we need only affirm on one basis—no reasonable jury could find that Wells

        Fargo’s maintenance or lack of oversight of K.P.’s account proximately caused Nirav’s

        injuries.

               In order to succeed on a negligence claim, a plaintiff must show that the defendant’s

        “breach of duty was a proximate cause of the injury.” Curlee ex rel. Becerra v. Johnson,

        856 S.E.2d 478, 481 (N.C. 2021). “Proximate cause is a cause that produced the result in

        continuous sequence and without which it would not have occurred, and one from which

        any man of ordinary prudence could have foreseen that such a result was probable under

        all the facts as they existed.” F.D.I.C. ex rel. Co-op. Bank v. Rippy, 799 F.3d 301, 316 (4th

        Cir. 2015) (internal quotation marks omitted). However, “[a]n independent negligent act

        will insulate a defendant’s liability where the facts do not constitute a continuous

        succession of events, so linked together as to make a natural whole, and the intervening act

        was not itself a consequence of defendant’s original negligence, nor under the control of

        defendant, nor foreseeable by him in the exercise of reasonable prevision.” Coleman v.

        Rudisill, 508 S.E.2d 297, 300 (N.C. Ct. App. 1998) (cleaned up). In other words, the

        intervening cause “must be an independent force, entirely superseding the original action

        and rendering its effect in the causation remote.” Id. at 299.

               The Hacker was an intervening cause and absolved Wells Fargo of any liability for

        any mishandling of K.P.’s account. For the Hacker’s scheme to succeed, they had to

                                                     7
USCA4 Appeal: 21-1893      Doc: 26         Filed: 08/12/2022      Pg: 8 of 8




        successfully infiltrate Nirav’s computer system, send a phishing email to Ash, compromise

        or gain access to K.P.’s account, and have Ash follow the Hacker’s instructions and

        forward the funds into the account. Thus, it was the Hacker’s actions that constituted the

        true, proximate cause of Nirav’s injuries. Accepting Nirav’s position would make banks

        insurers for their account holders’ Internet security measures and for peoples’ mistakes in

        falling for phishing scams.

               Therefore, we affirm the district court’s orders. We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     8